Exhibit 99.1 NEWS RELEASE June 4th 2012 Trading Symbols: AMM :TSX, AAU : NYSE MKT www.almadenminerals.com ALMADEN HITS 8.75 METERS OF 4.09 G/T GOLD AND 228.8 G/T SILVER (8.7 G/T AUEQ) ON MAIN IXTACA ZONE Almaden Minerals Ltd. (“Almaden” or “the Company”; AMM: TSX; AAU: NYSE MKT) is pleased to announce further results from the on-going 4 drill exploration program on the Company’s 100% owned Tuligtic project, Mexico with holes TU-12-126 through 132, 134, 136, 137 and 140. Holes TU-12-129, 134, 136 and 140 were drilled into the Ixtaca North Zone, a recently discovered parallel zone to the Main Ixtaca Zone. Highlights from the current group of assays include the following intercepts (a more complete list of intercepts is shown in the table below): Hole TU-12-, SECTION 10525: 126.1 meters @ 1.21 g/t gold and 63.0 g/t silver (2.5 g/t gold equivalent) Including10.50 meters @ 3.61 g/t gold and 161.9 g/t silver (6.9 g/t gold equivalent) And8.75 meters @ 4.09 g/t gold and 228.8 g/t silver (8.7 g/t gold equivalent) Hole TU-12-, SECTION 10675: 30.05 meters @ 0.70 g/t gold and 56.7 g/t silver (1.8 g/t gold equivalent) And23.50 meters @ 1.02 g/t gold and 20.2 g/t silver (1.4 g/t gold equivalent) Hole TU-12-, SECTION 10200: 3.40 meters @ 1.45 g/t gold and 202.4 g/t silver (5.5 g/t gold equivalent) and25.45 meters @ 0.64 g/t gold and 39.5 g/t silver (1.4 g/t gold equivalent) Hole TU-12-, SECTION 10525: 14.25 meters @ 1.68 g/t gold and 95.2 g/t silver (3.6 g/t gold equivalent) and156.00 meters @ 0.42 gold and 31.2 g/t silver (1.0 g/t gold equivalent) Hole TU-12-, SECTION 10200: 25.80 meters @ 0.59 g/t gold and 42.4 g/t silver (1.4 g/t gold equivalent) Including14.40 meters @ 0.90 gold and 57.7 g/t silver (2.1 g/t gold equivalent) Hole TU-12-, SECTION 10675: 60.50 meters @ 0.84 g/t gold and 48.9 g/t silver (1.8 g/t gold equivalent) Including10.80 meters @ 1.10 g/t gold and 85.2 g/t silver (2.8 g/t gold equivalent) And12.50 meters @ 1.84 g/t gold and 98.5 g/t silver (3.8 g/t gold equivalent) J.D. Poliquin, Chairman of Almaden commented, “We are very pleased with these new results which continue to confirm and show the Ixtaca zone to be a robust and wide system of veining with sections that carry high gold and silver grades. Including the veining of the newly discovered Ixtaca North zone, the Ixtaca vein system is wider than previously known. The new results reported today from the Ixtaca North continue to show that strong mineralisation and high gold grades exist here as well. Drilling to date on the Ixtaca vein system shows good continuity of mineralisation in both horizontal and vertical dimensions.” The Company currently has four drills operating on the Tuligtic project. Almaden plans to continue drilling operations throughout 2012. Below is a plan map, relevant sections and table of significant intervals which will be posted to the Company’s website (www.almadenminerals.com). - 1 - Hole # From (m) To (m) Interval (m) Au (g/t) Ag (g/t) AuEq (g/t) AgEq (g/t) TU-12-126 121.00 including TU-12-126 178.00 including and and and and TU-12-127 155.95 92 including TU-12-127 210.00 71 including TU-12-127 39 TU-12-127 28 TU-12-128 19 TU-12-128 58 TU-12-128 28 TU-12-128 36 TU-12-129 20 TU-12-129 48 TU-12-129 TU-12-129 71 TU-12-130 including TU-12-130 TU-12-130 84.00 52 including 50 including including 79 including including TU-12-131 63.70 23 including 57 TU-12-131 349.20 72 including TU-12-132 64.50 29 including 45 including TU-12-132 51 TU-12-134 18 TU-12-134 29 TU-12-134 TU-12-134 TU-12-134 44 TU-12-136 63.10 91 including including TU-12-137 23 TU-12-140 34 TU-12-140 28 - 2 - About the Ixtaca Property The 100% owned Ixtaca zone is a blind discovery made by the Company in 2010. The Main Ixtaca and Ixtaca North Zones of veining are thought to have a north-easterly trend. Holes to date suggest that the Main Ixtaca and Ixtaca North Zones are sub vertical with local variations. This interpretation suggests that true widths range from approximately 35% of intersected widths for a -70 degree hole to 94% of intersected widths for a -20 degree hole. The drilling completed to date has traced mineralisation over 1,000 meters along this northeast trend. Based upon observations atsurface and of core as drilling progresses, there seems to be a variety of veinlet orientationswithin the Northeast Extension Zone however overall the zone is currently interpreted to be dipping shallowly to the north and striking at 060 Azimuth. Until this interpretation is confirmed true widths for the Northeast Extension intersections cannot be calculated with confidence at this time. Mr. Norm Dircks, P.Geo., a qualified person (“QP”) under the meaning of NI 43-101, is the QP and project manager of Almaden’s Ixtaca program and reviewed the technical information in this news release. The analyses reported were carried out at ALS Chemex Laboratories of North Vancouver using industry standard analytical techniques. For gold, samples are first analysed by fire assay and atomic absorption spectroscopy (“AAS”). Samples that return values greater than 10 g/t gold using this technique are then re-analysed by fire assay but with a gravimetric finish. Silver is first analysed by Inductively Coupled Plasma - Atomic Emission Spectroscopy (“ICP-AES”). Samples that return values greater than 100 g/t silver by ICP-AES are then re analysed by HF-HNO3-HCLO4 digestion with HCL leach and ICP-AES finish. Of these samples those that return silver values greater than 1,500 g/t are further analysed by fire assay with a gravimetric finish. Blanks, field duplicates and certified standards were inserted into the sample stream as part of Almaden’s quality assurance and control program which complies with National Instrument 43-101 requirements. Gold equivalent (“AuEq” or “Gold Eq.”) and silver equivalent (“AgEq” or “Silver Eq.”) values were calculated using silver to gold ratios of 50 to 1. The ratio of 50 to 1 was used for the sake of consistency with past news releases. Intervals that returned assays below detection were assigned zero values. Metallurgical recoveries and net smelter returns are assumed to be 100% for these calculations. About Almaden Almaden is a well-financed (cash, gold inventory and equity investments totalling approximately $41.2 MM as of March 21, 2012) mineral exploration company working in North America. The company has assembled mineral exploration projects, including Tuligtic, through its grass roots exploration efforts. While the properties are largely at early stages of development they represent exciting opportunities for the discovery of significant gold, silver and copper deposits as evidenced at Ixtaca. Almaden’s business model is to find and acquire mineral properties and develop them by seeking option agreements with others who can acquire an interest in a project by making payments and exploration expenditures. Through this means the company has been able to expose its shareholders to discovery and capital gain without the funding and consequent share dilution that would be required if the company were to have developed these projects without a partner. The company intends to expand this business model, described by some as prospect generation, by more aggressively exploring several of its projects including the Ixtaca Zone. On Behalf of the Board of Directors “Morgan Poliquin” Morgan J. Poliquin, Ph.D., P.Eng. President, CEO and Director Almaden Minerals Ltd. Neither the Toronto Stock Exchange (TSX) nor the NYSE AMEX have reviewed or accepted responsibility for the adequacy or accuracy of the contents of this news release which has been prepared by management Except for the statements of historical fact contained herein, certain information presented constitutes "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and Canadian securities laws. Such forward-looking statements, including but not limited to, those with respect to potential expansion of mineralization, potential size of mineralized zone, and size and timing of exploration and development programs, estimated project capital and other project costsand the timing of submission and receipt and availability of regulatory approvals involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievement of Almaden to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, risks related to international operations and joint ventures, the actual results of current exploration activities, conclusions of economic evaluations, uncertainty in the estimation of mineral resources, changes in project parameters as plans continue to be refined, environmental risks and hazards, increased infrastructure and/or operating costs, labour and employment matters, and government regulation and permitting requirements as well as those factors discussed in the section entitled "Risk Factors" in Almaden's Annual Information form and Almaden's latest Form 20-F on file with the United States Securities and Exchange Commission in Washington, D.C. Although Almaden has attempted to identify important factors that could cause actual results to differ materially, there may - 3 - be other factors that cause results not to be as anticipated, estimated or intended. There can be no assurance that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements. Almaden disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, other than as required pursuant to applicable securities laws. Accordingly, readers should not place undue reliance on forward-looking statements. - 4 - - 5 - - 6 - - 7 - - 8 - - 9 - - 10 - - 11 -
